Citation Nr: 1715926	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  08-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to recognition of K.S. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for foot ulcers, on a schedular basis.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for foot ulcers, on an extraschedular basis.

4.  Entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to October 5, 2011, for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to January 20, 2011, and in excess of 20 percent disabling, for the period beginning January 20, 2011, to prior to October 5, 2011, for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960 and from December 1962 to December 1966.  He died in July 2013.  His surviving spouse has been substituted in this appeal by the Regional Office (RO) and she was notified in a May 2015 notice letter.  See 38 C.F.R. § 3.1010 (2016).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the appeal, in an October 2008 rating decision, the RO increased the evaluation of the Veteran's foot ulcers from noncompensably disabling to 10 percent disabling effective December 11, 2006.  In a December 2012 rating decision, the RO increased the evaluation of the Veteran's right lower extremity peripheral neuropathy from 10 percent disabling, to 20 percent disabling, effective January 20, 2011.  In addition, the RO noted that the issue of peripheral neuropathy of the right lower extremity, and the Veteran's other complications of diabetes mellitus type II with erectile dysfunction were closed out effective October 5, 2011, in order to establish a schedular 100 percent evaluation for issue of diabetes mellitus and complications.  As the increases do not represent the maximum ratings available for the conditions of foot ulcers and peripheral neuropathy of the lower extremities prior to October 5, 2011, the Veteran's claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a statement dated in November 2015 the appellant withdrew her request for a hearing before a Veterans Law Judge of the Board.  As such, the Board finds that it may proceed with adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to recognition of K.S. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years and entitlement to an increased rating foot ulcers, on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  For the entire period on appeal the Veteran's foot ulcers were not prescribed systemic immunotherapy therapy.

2.  During the entire period on appeal the Veteran's left lower extremity peripheral neuropathy has been moderate in severity.

3.  During the entire period on appeal the Veteran's right lower extremity peripheral neuropathy has been moderate in severity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent, on a schedular basis, for foot ulcers have not been met.  38 U.S.C.A. §§ 1110, 1155, 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 4.125, 4.126, 4.130, Diagnostic Code 7826 (2016).

2.  During the entire period on appeal the criteria for a rating of 20 percent, and no higher, for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).

2.  During the entire period on appeal the criteria for a rating of 20 percent, and no higher, for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Foot Ulcers

The appellant seeks an initial evaluation in excess of 10 percent disabling for the Veteran's service-connected foot ulcers.  The Veteran's foot ulcers were evaluated as 10 percent disabling by analogy pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7826.  

Diagnostic Code 7826 warrants a 10 percent evaluation with recurrent episodes occurring one to three times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy.  A 30 percent evaluation is warranted with recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A schedular maximum of 60 percent is warranted with recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.

Review of the claims file reveals that the Veteran received consistent wound treatment for ulcers of the feet.  The treatments included hyperbaric wound therapy, debridement, ointments, Apligraf, Oasis, Prisma, Dermagraf, Silvadene, and cleansers.  However, the records do not reveal any prescription of systemic immunosuppressive therapy for control of the disability.  

In February 2007 the Veteran was noted to have an ulcer with central island eschar, keratotic sloughing margins, and scant drainage.  It had a moist beefy base.  The size was noted to be 43 millimeters (mm) by 29 mm on the left foot and 40 mm by 24 mm on the right. 

In another treatment note dated in February 2007 the Veteran had an ulcer of the right lateral malleolus that was 20 mm by 15 mm and an ulcer of the heel that was 20 mm by 40 mm.  The ulcers had beefy base on the heel and dry eschar on the malleolus.  The left foot had a heel central eschar and beefy margins at 100 mm by 50 mm and dorsum lateral foot had an ulcer that was 30 mm by 20 mm and beefy base, superficial evacuated blister/bullae left plantar lateral foot. 

In March 2007 the Veteran had marginal keratotic margins with central eschars.  On the right lateral malleolus it was 15 mm by 18 mm and heel was 25 mm by 10 mm.  The left foot lateral plantar forefoot had a 40 mm by 60 mm ulcer, heel had a 100 mm by 40 mm ulcer, and dorsum ankle was 40 mm by 18 mm.

In April 2007 there was an ulcer of the right foot with eschar covering, skin supple and dry, lateral malleolus at 20 mm by 18 mm and new underlying dermis of plantar heel with closure.  The left dorsum with central eschar and marginal new epidermis or area of 50 mm by 25 mm, heel at 50 mm by 80 mm, and lateral plantar foot with central necrosis and malodor at 60 mm by 60 mm.  

In May 2007 the Veteran was noted to be diagnosed with gangrene with osteomyelitis on the left. 

The Veteran was afforded a VA examination in August 2007.  Inspection of the legs revealed that the right leg appeared healthy.  There was a shallow one centimeter ulcer on the right lateral malleolus which was nontender.  There was no drainage.  The skin of the left foot appeared healthy although the lower leg skin was quite dry and there was 2+ edema of the lower leg.  There was a small ulcer on the lateral foot and on the heel of the left foot both about one centimeter in diameter with no drainage.  

The Veteran was diagnosed with gangrene of the right foot in August 2007 and February 2008 and June 2008.

In a treatment note dated in April 2008 the Veteran was noted to not be on steroids.  

In March 2008 the Veteran's foot ulcer was measured to be 5.6 centimeters (cm) by 3.5 cm by 0.4 cm with a total area of 15.4 square cm.

In April 2008 the Veteran's ulcers measured 3.6 cm by 3.5 cm by 0.6 cm with a total area of 9.9 square cm.  In another treatment note in April 2008 the Veteran's ulcers measured 5.8 cm by 3.1 cm by 1.0 cm with a total area of 13.60 square cm.  

In May 2008 the Veteran's foot ulcer was measured to be 4.3 cm by 3.2 cm by 0.3 cm with a total area of 10.8 square cm.

In June 2008 the right leg, lateral malleolus ulcer was measured as 4.1 cm by 3.5 cm by 0.4 cm with a total area of 11.3 square cm.

In November 2008 the Veteran had a right lateral ankle ulcer with diabetes.  The ulcer had decreased in size.  There was new epithelization around the edges and 100 percent granulation tissue present.  There was no purulence, fluctuance, induration, erythema, or warmth noted.  There was no foul odor.

The Veteran was afforded a VA examination in January 2009.  The Veteran reported that in 2006 he had ulcers on his feet; two on the left side, one on the heel and one on the lateral side of the left foot and one on the lateral malleolus of his right foot.  He reported debridement and multiple hyperbaric treatments in July 2008.  He had a total of 30 treatments and was being followed by a podiatrist and a vascular surgeon.  The Veteran was put on Hydrofera Blue to the right ankle ulcer and had undergone revascularization.  The left foot ulcers had healed well.  Physical examination of the left foot revealed a well-healed scar seen on the left lateral edge.  There was also well healed skin seen on the heel with no evidence of ulcer at that time.  Examination of the right revealed a 26 mm by 20 mm ulcer with good peripheral pulses and good granulation tissue.  There was a small amount of necrotic tissue present.  There was no purulence seen.  There was no induration, no fluctuance and no foul odor.  There were no new wounds noted.  The impression was right lateral ankle ulcer.  The Veteran was improving after multiple debridements and hyperbaric treatments.  He was still continuing to use Hydrofera blue topically to the wound base with daily dressings.  There was no evidence of ulcers on the left lower extremity.  There was no evidence of scar tissue.  Percentage of exposed area and percentage of entire body affected was less than one percent.  There was no impairment of function.  He was able to ambulate.

In June 2008 the right leg, lateral malleolus ulcer was measured as 33 mm by 25 mm by 0 mm.

The Veteran was afforded a VA general medical examination in June 2009.  The Vetera was noted to have developed ulcers on both feet.  The one on the right foot had not healed.  It had been there for two years of more.  The one on the left foot finally healed after many months of treatment.  He has an ulcer on the right lateral malleolus which was an inch or more in diameter.  It was shallow but had been there for two years and was unlikely to heal.  He had known peripheral vascular disease and this contributed to the ulcers on his feet.  Physical examination revealed a one inch shallow ulcer over the right lateral malleolus.  There was a healed ulcer scar on the heel of the right foot and on the lateral border of the left foot a large indentation produced by a scar from a healed ulcer.  There were no other lesions on the feet.  The Veteran was diagnosed with foot ulcers due to a combination of diabetes and peripheral vascular disease.  The Veteran's foot ulcers require elevation of the right foot for a significant portion of each part of the day.  

The Veteran was afforded a VA examination in January 2011.  With regard to his foot ulcers, the Veteran was noted to have had right and left ulcers originally beginning in November 2006 while at home.  He was treated with debridement and wound vac by a general surgeon, improved.  The right foot ulcer recurred while in a nursing home in September 2010.  The course of the condition was intermittent.  The skin symptoms were red, irritated, bleeding and pus.  He had concomitant anorexia, weight loss while in the nursing home.  Over the prior 12 months the Vetera had been treated for skin disease of right foot ulcer.  The treatment was dressings and Silvadene daily.  The duration of the treatment was greater than 6 weeks.  The type of treatment was topical and the treatment was neither a corticosteroid nor an immunosuppressive.  Physical examination revealed a right foot bandage of 3 centimeters by 2 centimeters ulcer of the right foot heel with a Silvadene dressing.  There was tenderness to palpation around the area of the ulcer.  

In March 2011 the most recent wound care measurements were 8 cm x 7.9 cm x 2.9 cm.

In May 2011 the Veteran underwent a magnetic resonance imaging (MRI) scan that showed right foot large soft tissue ulceration posterior-inferior heel measuring 4.7 cm craniocaudally.

In August 2011 the Veteran was noted to have an 8 cm open heel ulcer on the right heel with granulation seen in the wound bed, though scattered sloughing and exposed calcaneal bond.  The pocket was approximately 3 cm deep, extending caudally at posterior heel.  There was purulent drainage.  Tenderness to palpation distal leg, from below knee to Achilles heel area.

The Board finds that at no point during the period on appeal does the Veteran's foot ulcer disability warrant an evaluation in excess of 10 percent disabling.  At no point during the period on appeal was the Veteran prescribed systemic immunosuppressive therapy for control of his foot ulcers.  As such, entitlement to a higher schedular evaluation is denied.  

In March 2017 the appellant's representative argued, in essence, that the Veteran's foot ulcers would be more properly be evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  The plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Thus, the Board has not considered that code.  Further, the Veteran's foot disability would not be rated by analogy under Diagnostic Code 5284 because that Code does not pertain to a "closely related disease or injury."  See 38 C.F.R. § 4.20.  The Veteran's disability is a residual skin manifestation of diabetes.  As such, the Board finds that the Veteran's disability is more appropriately evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7826. 

The Board has also considered whether evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7804.  However, the Board notes that the Veteran's disability was not manifested by scars but rather by ongoing unhealed ulcers of the feet.  As such, the Board finds that evaluation of the Veteran's disability pursuant to the criteria for scars is not warranted.

B.  Peripheral Neuropathy of the Lower Extremities

The appellant seeks entitlement to an evaluation in excess of 10 percent disabling for the period prior to October 5, 2011, for peripheral neuropathy of the left lower extremity, and entitlement to an evaluation in excess of 10 percent disabling for the period prior to January 20, 2011, and in excess of 20 percent disabling, for the period beginning January 20, 2011, to prior to October 5, 2011, for peripheral neuropathy of the right lower extremity.  The Veteran's peripheral neuropathy disabilities are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In a treatment record dated in March 2006 the Veteran was noted to have numbness and pain in the peripheral nerves.  Sensory examination of the feet using monofilament was abnormal on the right with two toes without sensation.  Dorsalis pedis and posterior tibial pulses were present and within normal limits.  He had no complaints of foot pain.

In February 2007 the Veteran was prescribed Neurotin.

The Veteran was afforded a VA examination in May 2007.  The Veteran was noted to be in a wheelchair due to lower extremity weakness.  The Weinstein filament was felt without problems on the right side.  On the left side he did not feel it on the 1st, 2nd, and 3rd metatarsal heads but felt it on the 4th and 5th.  Vibratory sensation was intact on the right and absent on the left.  Sensory examination to sharp and dull was intact on the right foot.  On the left there was decreased sharp sensation in the upper leg.  Deep tendon reflexes were patella 2+ and Achilles 0, bilaterally.  Motor strength was intact on the right lower extremity.  On the left lower extremity there was a slight decrease of strength graded at 4+/5 in the foot and ankle.  The examiner noted that the symptoms were identical and scientifically percentages were pure speculation.

Upon examination in August 2007 the Veteran had intact sensation for pinprick in the feet bilaterally.  Deep tendon reflexes were physiologic in the upper and lower extremities although absent in the ankles.  

In April 2008 sensory examination of the feet using monfilament was within normal limits.  The patient's feet were examined.  The dorsalis pedis and posterior tibial pulses were present and within normal limits.  The Veteran had no complaints of foot pain.

In February 2009 the Veteran was noted to have pitting edema of the lower extremities.  

In April 2009 the Veteran was noted to have diminished sensation in the feet.

The Veteran was afforded a VA examination in June 2009.  He has some numbness of the feet but no pain.  Physical examination revealed pedal pulses were not palpable.  There was moderate edema of the right leg.  Deep tendon reflexes were 1+ in the knees and absent in the ankles.  Sensation was diminished in the toes to vibration and light touch.  The Veteran was diagnosed with peripheral neuropathy of the extremities.  The Veteran had impaired balance due to his peripheral neuropathy and peripheral vascular disease requiring a cane and prolonged standing or walking are not possible for him.  

The Veteran was afforded a VA examination in January 2011.  The Veteran had bilateral lower extremity weakness.  There was increased numbness and tingling in the right leg compared to the left.  The Veteran had weakness, numbness, and paresthesias in both legs.  The numbness and tingling deep inside the leg was present since 2004.  Physical examination of the left lower extremity revealed absent vibration sensation, decreased pain/pinprick sensation, normal position sense, and decreased light touch sensation.  There were no dysesthesias.  The Veteran was noted to be unable to stand for long periods/walk for long distances.  He was unable to perform a majority of household functions due to peripheral neuropathy and other multiple medical conditions.  

In April 2011 the Veteran was noted to have intact sensation and strength was 5/5 in lower extremities.

The Board finds that during the entire period on appeal the Veteran's right and left peripheral neuropathy manifested symptoms more nearly approximate to moderate incomplete paralysis of the sciatic nerve.  The Veteran has been noted to have numbness and pain in the peripheral nerves.  The Veteran had weakness, numbness, and paresthesias in both legs.  Examination revealed diminished sensation.  Notably, in May 2007, August 2007, and June 2009 the Veteran was found to have absent deep tendon reflexes in Achilles and ankles respectively.  As such, the Board finds that during the period on appeal the Veteran's right and left peripheral neuropathy disabilities are moderate in severity and, an evaluation of 20 percent disabling, and no higher, is granted. 

The Board further finds that during the entire period on appeal the Veteran's right and left peripheral neuropathy did not manifest symptoms more nearly approximate to an evaluation in excess of moderate incomplete paralysis of the sciatic nerve.  Although the Veteran was noted to be in a wheelchair due to lower extremity weakness in May 2007, the deep tendon reflexes of the patella were 2+, motor strength was intact in the right lower extremity and there was only a slight decrease of strength to 4+/5 in the left lower extremity.  The Board further acknowledges that in June 2009 the Veteran's peripheral neuropathy, in part, required the Veteran to use a cane and that prolonged standing and walking were not possible for the Veteran.  In addition, in January 2011 the Veteran was noted to not be able to stand for long periods or walk for long distances.  However, in April 2011 the Veteran was noted to have intact sensation and strength that was 5/5 in the lower extremities.  As such, during the period on appeal, entitlement to an evaluation in excess of 20 percent disabling for the Veteran's right and left peripheral neuropathy is denied. 

The Board notes that beginning October 5, 2011, the Veteran's service connected peripheral neuropathy was evaluated with his service connected diabetes mellitus in granting an evaluation of 100 percent disabling.  As such, consideration of a separate evaluation for peripheral neuropathy beginning October 5, 2011, is not warranted as it would constitute pyramiding.  38 C.F.R. § 4.14.

With regard to a total disability rating based on individual unemployability (TDIU), the Board notes that the Veteran is already in receipt of a TDIU for the entire period on appeal.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling for foot ulcers, for the period prior to October, 5, 2011, on a schedular basis, is denied.

Entitlement to an initial evaluation of 20 percent, and no higher, for the period prior to October 5, 2011, for peripheral neuropathy of the left lower extremity, is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation of 20 percent, and no higher, for the period prior to October 5, 2011, for peripheral neuropathy of the right lower extremity, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The appellant seeks entitlement to recognition of K.S. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to age 18 years.  Initially, the Board notes that during the period on appeal K.S. was over the age of 18 years.  

In a statement dated in June 2007, Dr. J.D. reported that K.S. was disabled due to diagnoses of colonic atresia, meconium peritonitis, astigmatism, bile duct stenosis with stones, calcific pancreatitis, generalized seizure disorder, and glaucoma.  The statement identifies years for all of the diagnoses, other than glaucoma, that place them prior to K.S. turning 18.

In a statement dated in February 2008, an acquaintance noted that she knew K.S. since childbirth.  He had gone through numerous surgeries as well as a long term list of medications.  His illness required him to be watched 24 - 7.  She stated that she did not believe that K.S. could hold down a steady job.

In a May 2008 statement, an acquaintance reported that K.S. had been known since the day he was born.  He had complications at birth that resulted in him being hospitalized several months before he was able to go home.  The medical conditions resulted in him having learning difficulties and not being able to keep up with his peers.  He has not been able to hold down a steady job.

A Veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self-support as of his or her 18th birthday.  38 C.F.R. § 3.356 (a).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case. 38 C.F.R. § 3.356 (b).  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356 (b)(1).  Rating criteria applicable to disabled Veterans are not controlling. 

Importantly, to establish "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration. The "focus of the analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993). 

Here, a provider has stated that K.S. was disabled and has provided dates of the individual's diagnoses, there is no further information regarding the severity of K.S.'s disabilities.  In addition, although lay statements have indicated that it was necessary to monitor K.S. 24 - 7 and that he had not held and could not hold a steady job, these statements are dated after K.S. turned 18 years of age.  In addition, medical records regarding K.S. dated prior to his turning 18 years of age have not been obtained and associated with the claims file.  As such, the Board finds that remand is necessary to obtain additional records regarding the severity of K.S.'s conditions prior to him turning 18 years of age and for a retrospective medical opinion regarding the severity of K.S.'s disabilities prior to the age of 18.

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321 (b) for foot ulcers is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the Board finds that the criteria in the rating schedule do not reasonably contemplate the Veteran's disability and the Veteran's level of symptomology during the period on appeal was exceptional.  The Veteran was not prescribed immunosuppressant medication for his foot ulcers; however, during the period on appeal the Veteran was treated with significant medications, was hospitalized to treat the ulcers, suffered from gangrene, and suffered from the ulcers for a protracted period.  Thus, the Board finds that the Veteran's foot ulcer disability must be remanded for referral to the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request that she identify and provide authorization for VA to obtain and associate with the claims file all treatment records regarding K.S.'s disabilities prior to his attaining 18 years of age.

2.  Thereafter, after obtaining any necessary authorization, obtain and associate with the claims file all identified treatment records regarding K.S. prior to his attaining 18 years of age.

3.  Thereafter, upon receipt of all additional records, obtain a "retrospective" opinion from an appropriate examiner concerning whether, at the age of 18, K.S. was permanently incapable of self-support as a result of his disabilities. 

Copies of all pertinent records must be made available to the VA examiner.  If the examiner determines that the opinion cannot be provided without an examination, one should be scheduled.  

Based on a review of the record, the examiner should address the following:  

a) Is it at least as likely as not (i.e., 50 percent or greater possibility) that the K.S.;s disabilities rendered him permanently incapable of self-support at the age of 18.  If possible, the VA examiner should indicate what employment limitations, if any, would have existed at that age.

b) If the VA examiner determines that K.S. was capable of self-support, the VA examiner is asked to discuss the evidence establishing that he is capable of self-support with particular attention to his industrial and employment capabilities, if any. 

c) If the VA examiner determines that K.S. was permanently incapable of self-support at the age of 18, the VA examiner is then asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) there was improvement sufficient to render him capable of self-support after age 18.

The examiner must discuss the underlying rationale of his/her opinions.

4.  The case should be forwarded to the Director, Compensation and Pension Service, for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) for the Veteran's service-connected foot ulcer disability.

5.  Thereafter, the AOJ should review the record and readjudicate the claim.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


